Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 28, 2018

The Court of Appeals hereby passes the following order:

A19I0099. JEC PROPERTY, LLC et al. v. CAROLYN SIMS.

      On November 1, 2018, JEC Property, LLC filed two applications for
interlocutory appeal seeking review of a trial court order denying its motion for
summary judgment. The applications were docketed as Case Nos. A19I0099 and
A19I0101. JEC Property subsequently informed this Court that the filings are
duplicative. Because Carolyn Sims has filed her response to the application solely in
Case No. A19I0101, we hereby DISMISS Case No. A19I0099 as duplicative. Case
No. A19I0101 remains pending for disposition, and all future filings in this action
should be made in Case No. A19I0101.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        11/28/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.